UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7575



WILBUR LEON MARTIN, JR.,

                                            Plaintiff - Appellant,

          versus


JOHN NEWHART; LIEUTENANT CHESSOM; LIEUTENANT
WHITE; LIEUTENANT SMITH,

                                           Defendants - Appellees,
          and


WILLIAM FORBES, Judge; V. THOMAS FOREHAND,
JR., Judge; JUDGE WAHAB; JAMES F. CROSBY,
Doctor; SERGEANT THOMAS; NURSE MCKEE; NURSE
ESTRADA; NURSE WARREN; NURSE AKENS; CITY OF
CHESAPEAKE, Sheriff's Department, Chesapeake,
Virginia;    CHESAPEAKE     CIRCUIT    COURT,
Chesapeake, Virginia,
                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-96-48-2)


Submitted:   February 12, 1998             Decided:   March 4, 1998
Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Wilbur Leon Martin, Jr., Appellant Pro Se.       Samuel Lawrence
Dumville, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss for

lack of jurisdiction. The time periods for filing notices of appeal

are governed by Fed. R. App. P. 4. These periods are "mandatory and

jurisdictional." Browder v. Director, Dep't of Corrections, 434
U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.
220, 229 (1960)). Parties to civil actions have thirty days within

which to file in the district court notices of appeal from judg-

ments or final orders. Fed. R. App. P. 4(a)(1). The only exceptions
to the appeal period are when the district court extends the time

to appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).
     The district court entered its order on June 20, 1997; Appel-

lant's notice of appeal was filed on October 30, 1997, which is

beyond the thirty-day   appeal period. Appellant's failure to note

a timely appeal or obtain an extension of the appeal period leaves

this court without jurisdiction to consider the merits of Appel-

lant's appeal. We therefore grant Defendants' motion to dismiss the

appeal. Appellant's motions for appointment of counsel are denied.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED



                                 3